           Case 1:18-cv-11989-RA Document 8 Filed 01/31/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------x
CANDI STATON PRODUCTIONS, INC.,          :
                                         :
                     Plaintiff,          : Docket No. 18-CV-11989 (RA)
                                         :
          -against-                      : AFFIRMATION OF
                                         : SERVICE
WARNER BROS. RECORDS, INC.,              :
                                         :
                     Defendants.         :
-----------------------------------------x

        BRIAN S. LEVENSON, an attorney duly admitted to practice law before the Courts of
this State and the Southern District of New York, aware of the penalties for perjury, hereby
affirms that the following statements are true:

       1. I am not a party to this action. I am over eighteen years of age and I reside in New
York, New York.

       2. On January 7, 2019, I served the defendant with the following documents:

       (i)     Notice of Lawsuit & Request to Waive Service of Summons
       (ii)    Two copies of Waiver of Service of Summons
       (iii)   Complaint (D.E. # 1)
       (iv)    Order & Notice of Initial Conference set for 3/8/2018 at 2:15 PM (D.E. # 7)
       (v)     Prepaid Envelope addressed to: Brian Levenson, Schwartz, Ponterio & Levenson,
               PLLC, 134 West 29th Street, Suite 1006, New York, NY 10001

by securing the same in a postage paid envelope, addressed for delivery as follows:

                             Melissa Battino
                             VP, Business & Legal Affairs
                             Rhino Entertainment
                             A Warner Music Group Company
                             3400 West Olive Ave.
                             Burbank, CA 91505

                             Warner Bros. Records, Inc. c/o
                             CT Corporation System
                             111 Eighth Avenue
                             New York, NY 10011

and placing each envelope in a depository in the exclusive care and custody of the United States
Postal Service within the State of New York.
         Case 1:18-cv-11989-RA Document 8 Filed 01/31/19 Page 2 of 5




Dated: New York, New York
       January 7, 2019



                                   BRIAN S. LEVENSON
                        Case 1:18-cv-11989-RA Document 8 Filed 01/31/19 Page 3 of 5

$25HY1RWLFHRID/DZVXLWDQG5HTXHVWWR:DLYH6HUYLFHRID6XPPRQV



                                          81,7('67$7(6',675,&7&2857
                                                                   IRUWKH
                                                       Southern District of New York
                                                     BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

        CANDI STATON PRODUCTIONS, INC.                                      
                              3ODLQWLII                                     
                                 Y                                                &LYLO$FWLRQ1R 18-CV-11989 (RA)
           WARNER BROS. RECORDS, INC.                                       
                            'HIHQGDQW                                       

                  127,&(2)$/$:68,7$1'5(48(6772:$,9(6(59,&(2)$6800216

7R WARNER BROS. RECORDS, INC.
      1DPHRIWKHGHIHQGDQWRULIWKHGHIHQGDQWLVDFRUSRUDWLRQSDUWQHUVKLSRUDVVRFLDWLRQDQRIILFHURUDJHQWDXWKRUL]HGWRUHFHLYHVHUYLFH

          :K\DUH\RXJHWWLQJWKLV"

       $ODZVXLWKDVEHHQILOHGDJDLQVW\RXRUWKHHQWLW\\RXUHSUHVHQWLQWKLVFRXUWXQGHUWKHQXPEHUVKRZQDERYH
$FRS\RIWKHFRPSODLQWLVDWWDFKHG

        7KLVLVQRWDVXPPRQVRUDQRIILFLDOQRWLFHIURPWKHFRXUW,WLVDUHTXHVWWKDWWRDYRLGH[SHQVHV\RXZDLYHIRUPDO
VHUYLFHRIDVXPPRQVE\VLJQLQJDQGUHWXUQLQJWKHHQFORVHGZDLYHU7RDYRLGWKHVHH[SHQVHV\RXPXVWUHWXUQWKHVLJQHG
ZDLYHUZLWKLQ 30 GD\VJLYHDWOHDVWGD\VRUDWOHDVWGD\VLIWKHGHIHQGDQWLVRXWVLGHDQ\MXGLFLDOGLVWULFWRIWKH8QLWHG6WDWHV
IURPWKHGDWHVKRZQEHORZZKLFKLVWKHGDWHWKLVQRWLFHZDVVHQW7ZRFRSLHVRIWKHZDLYHUIRUPDUHHQFORVHGDORQJZLWK
DVWDPSHGVHOIDGGUHVVHGHQYHORSHRURWKHUSUHSDLGPHDQVIRUUHWXUQLQJRQHFRS\<RXPD\NHHSWKHRWKHUFRS\

          :KDWKDSSHQVQH[W"

         ,I\RXUHWXUQWKHVLJQHGZDLYHU,ZLOOILOHLWZLWKWKHFRXUW7KHDFWLRQZLOOWKHQSURFHHGDVLI\RXKDGEHHQVHUYHG
RQWKHGDWHWKHZDLYHULVILOHGEXWQRVXPPRQVZLOOEHVHUYHGRQ\RXDQG\RXZLOOKDYHGD\VIURPWKHGDWHWKLVQRWLFH
LVVHQWVHHWKHGDWHEHORZWRDQVZHUWKHFRPSODLQWRUGD\VLIWKLVQRWLFHLVVHQWWR\RXRXWVLGHDQ\MXGLFLDOGLVWULFWRI
WKH8QLWHG6WDWHV

        ,I\RXGRQRWUHWXUQWKHVLJQHGZDLYHUZLWKLQWKHWLPHLQGLFDWHG,ZLOODUUDQJHWRKDYHWKHVXPPRQVDQGFRPSODLQW
VHUYHGRQ\RX$QG,ZLOODVNWKHFRXUWWRUHTXLUH\RXRUWKHHQWLW\\RXUHSUHVHQWWRSD\WKHH[SHQVHVRIPDNLQJVHUYLFH

          3OHDVHUHDGWKHHQFORVHGVWDWHPHQWDERXWWKHGXW\WRDYRLGXQQHFHVVDU\H[SHQVHV

          ,FHUWLI\WKDWWKLVUHTXHVWLVEHLQJVHQWWR\RXRQWKHGDWHEHORZ

'DWH           01/07/2019
                                                                                              6LJQDWXUHRIWKHDWWRUQH\RUXQUHSUHVHQWHGSDUW\

                                                                                                          BRIAN LEVENSON
                                                                                                                3ULQWHGQDPH
                                                                                              Schwartz, Ponterio & Levenson, PLLC
                                                                                                134 West 29th Street, Suite 1006
                                                                                                     New York, NY 10001
                                                                                                                   $GGUHVV

                                                                                                         blevenson@splaw.us
                                                                                                               (PDLODGGUHVV

                                                                                                             (212) 714-1200
                                                                                                             7HOHSKRQHQXPEHU


           3ULQW                          6DYH$V                                                                                    5HVHW
                        Case 1:18-cv-11989-RA Document 8 Filed 01/31/19 Page 4 of 5

AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                         Southern District
                                                       __________  DistrictofofNew York
                                                                                __________

        CANDI STATON PRODUCTIONS, INC.,                                      )
                              Plaintiff                                      )
                                 v.                                          )   Civil Action No. 18-CV-11989 (RA)
           WARNER BROS. RECORDS INC.,                                        )
                            Defendant                                        )

                                              WAIVER OF THE SERVICE OF SUMMONS

To: BRIAN LEVENSON
             (Name of the plaintiff’s attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                01/07/2019            , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date:
                                                                                            Signature of the attorney or unrepresented party

           WARNER BROS. RECORDS, INC.
        Printed name of party waiving service of summons                                                      Printed name




                                                                                                                 Address


                                                                                                             E-mail address


                                                                                                           Telephone number

                                            Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.


           Print                          Save As...                                                                                   Reset
                        Case 1:18-cv-11989-RA Document 8 Filed 01/31/19 Page 5 of 5

AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                         Southern District
                                                       __________  DistrictofofNew York
                                                                                __________

        CANDI STATON PRODUCTIONS, INC.,                                      )
                              Plaintiff                                      )
                                 v.                                          )   Civil Action No. 18-CV-11989 (RA)
           WARNER BROS. RECORDS INC.,                                        )
                            Defendant                                        )

                                              WAIVER OF THE SERVICE OF SUMMONS

To: BRIAN LEVENSON
             (Name of the plaintiff’s attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                01/07/2019            , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date:
                                                                                            Signature of the attorney or unrepresented party

           WARNER BROS. RECORDS, INC.
        Printed name of party waiving service of summons                                                      Printed name




                                                                                                                 Address


                                                                                                             E-mail address


                                                                                                           Telephone number

                                            Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.


           Print                          Save As...                                                                                   Reset
